DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 08/09/2022 has been entered and made of record. Claims 1-20 are cancelled. Claims 21-40 are pending.
	The amendment to claims 30-36 has overcome the 35 U.S.C. 101 rejection made in the non-final office action filed 05/10/2022.
	The objection to the drawings made in the non-final office action filed 05/10/2022 has bee overcome due to the arguments made in the response filed 08/09/2022.

Allowable Subject Matter
Claims 21-40 are allowed.

The following is an examiner’s statement of reasons for allowance:
Reference ARCHAMBEAULT et al. (6,102,136) is made of record as teaching the art of mapping horizontal bores below a ground surface [abstract]. Displays (24, 34) displays measurement information [7:19-26]. Receiver (22) is a measurement device capable of measuring the depth of the probe below the ground surface [9:1-3], and further displayed on monitor (32). Display (34) of Fig. 9 indicates the depth of the boring head (16) at a particular selected location [9:5-6]. Thus, as rods are expended and depth data is recorded, depth data associated with selected locations along the bore is compiled. Accordingly, a bore map may be generated at display (34) as shown in Fig. 10 [9:20-25]. The horizontal axis provides the length of the bore in the number of rods and rod feet [9:25-27]. 
Reference GRANT et al. (2014/0316706 A1) is made of record as teaching display well legs from different well bores [abstract]. Fig. 2 displays one well log taken at nine different well bores. The well logs include the measurements of various attributes of the underground formations [0019]. The diagram is in three-dimensions such that the well logs are spaced relative to their actual physical locations and the top of the diagram are measurements at ground level and depths decrease down the page [0019].
However, the cited prior art does not disclose or render obvious the combination of elements recited in the claims as whole. Specifically, the cited prior art fails to disclose or render obvious the limitations: a first curve that represents a vertical position of an item in an underground structure at a first time and updating the first curve when drilling at a second time occurs.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE L SAMS:
direct telephone number:
(571) 272-7661
email:
michelle.sams@uspto.gov
personal fax number:
(571)273-7661


The examiner is currently part time and can be reached Mon.-Fri. 5:30am-9:30am.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHELLE L SAMS/
Primary Examiner, Art Unit 2611
18 August 2022